Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.- -The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. There is insufficient antecedent basis, regarding claim 2, limitation of “the region enlargement process using the different technique”.
           It is not clear how and what “different technique” is referring to. The “different technique” is not clear how differs from the region enlargement process stated in claim 1. There is insufficient antecedent, how to perform properly, in such a way as to enable one skilled in the art to which it pertains, to make or use the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 15 and 18-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kobayashi et al (U.S. Pub No: 2018/0144485 A1).
           Regarding claim 1, Kobayashi discloses an apparatus comprising: an acquisition unit configured to acquire an input image and a reference image (see page 5, paragraphs, [0043] and [0045], first, various definitions used in each of the following embodiments including this embodiment will be described. An "optical flow" (to be also referred to as an OF hereinafter) in the following description indicates a map image in which a motion vector in a target image with respect to a reference image is registered for each pixel. That is, the optical flow has a resolution (the numbers of pixels in the vertical and horizontal directions) equal to that of the reference image (target image). An element of the optical flow corresponding to each pixel of the reference image is a two-dimensional vector. In this embodiment, the first image (image 1) and the second image (image 2) sensed by a single image sensing device at different times are acquired to generate an optical flow of the first image with reference to the second image. Note that the first and second images are not limited to the images sensed by the single image sensing device at different times, and may be images sensed by a plurality of image sensing devices at the same time or images sensed by a plurality of image sensing devices at different times. Furthermore, in this embodiment, the first and second images are monochromatic images, and pixel values are 
           a region enlargement unit configured to perform, on each of the input image and the reference image, a region enlargement process for widening a region including pixels that satisfy a predetermined condition (see page 8, paragraph, [0081] FIG. 6B is an enlarged view showing this rectangle. This rectangle includes part of the still tree and part of the moving bus. In an optical flow corresponding to an equal-magnification image (I.sub.1, I.sub.2), a plurality of different motion vectors exist in this rectangle. Therefore, the relationship between one motion vector assigned to a pixel (rectangle) of the reduced image and the motion vector of the equal-magnification image or the level of a higher resolution image is uncertain. The optical flow' [lv+1] input in the processing in step S2070 of FIG. 2 is obtained by simply enlarging flow [lv+1] of the level of the reduced image and follows the above problem, and thus the motion vector at the boundary of the moving object is uncertain. In this embodiment, in step S3055, with reference to a plurality of motion vectors corresponding to the adjacent pixels of a pixel of interest, the SAD between the pixel value of the pixel of interest and the pixel value of a pixel at a position indicated by each motion vector is calculated, and the motion vector having the small SAD is selected. In the example shown in FIGS. 6A and 6B, not a motion vector which is uncertain in the boundary region but a motion vector included in a region of the adjacent tree or bus is selected. It is an important point that the images I.sub.1 [lv] and I.sub.2 [lv] at the level lv of a resolution higher than that of the level (lv+1) at which flow [lv+1] is calculated are used to 
           and a detection unit configured to detect a corresponding point in the reference image subjected to the region enlargement process, the corresponding point corresponding to a pixel of interest in the input image subjected to the region enlargement process (see page 4, [0042] the image processing apparatus generates a converted optical flow by converting, in accordance with the size of the currently acquired second acquisition image, an optical flow generated for the previously acquired second acquisition image. The image processing apparatus specifies, among motion vectors corresponding to a plurality of positions with reference to a coordinate position of interest in the converted optical flow, one or more motion vectors in ascending order of a difference between the pixel value of a pixel position separated, in accordance with the corresponding motion vector, from the coordinate position of interest in the currently acquired 
           Also page 7, paragraph, [0070] among motion vectors corresponding to a plurality of positions with “reference” to the coordinate position C of interest in flow, one or more motion vectors in ascending order of difference between the pixel value of a pixel position separated, in accordance with the corresponding motion vector, from a pixel position corresponding to the coordinate position C of interest in I.sub.2 [lv] and the pixel value of a pixel position corresponding to the coordinate position C of interest in I.sub.1 [lv]. Then, the CPU 102 specifies one of the one or more specified motion vectors, and sets the specified one motion vector as an element at the coordinate position C of interest in a new optical flow. 
           Finally, page 8, paragraph, [0081] in this embodiment, in step S3055, with reference to a plurality of motion vectors corresponding to the adjacent pixels of a pixel of interest, the SAD between the pixel value of the “pixel of interest” and the pixel value of a pixel at a position indicated by each motion vector is calculated, and the motion vector having the small SAD is selected. In the example shown in FIGS. 6A and 6B, not a motion vector which is uncertain in the boundary region but a motion vector included in a region of the adjacent tree or bus is selected. It is an important point that the images I.sub.1 [lv] and I.sub.2 [lv] at the level lv of a resolution higher than that of the level (lv+1) at which flow [lv+1] is calculated are used to calculate the SAD). 
           Regarding claim 2, Kobayashi discloses the apparatus according to claim 1, wherein the 
           Regarding claim 3, Kobayashi discloses the apparatus according to claim 1, wherein the region enlargement unit extracts a pixel having a relatively great value in a local region and generates an image subjected to the region enlargement process using a value of the extracted pixel (see claim 1, also page 8, paragraph, [0083] in the first embodiment, the pixel positions dealt by the function given by equation (12) are limited to integers to reduce the interpolation 
           Regarding claim 4, Kobayashi discloses the apparatus according to claim 1, wherein the region enlargement unit extracts a pixel having a relatively small value in a local region and generates an image subjected to the region enlargement process using a value of the extracted pixel (see claim 1, also page 8, paragraph, [0083] in the first embodiment, the pixel positions 
           Regarding claim 15, Kobayashi discloses the apparatus according to claim 1, wherein the detection unit generates an optical flow with a motion vector corresponding to each pixel being mapped based on the pixel of interest in the input image subjected to the region enlargement 
           Regarding claim 18, Kobayashi discloses the apparatus according to claim 15, wherein the detection unit calculates as the optical flow an image in which a motion vector is stored with respect to each pixel  (see page 2, paragraphs, [0014-0015] the present invention also provides a technique for estimating an optical flow at high accuracy with a small calculation amount. According to the first aspect of the present invention, there is provided an image processing apparatus comprising: an acquisition unit configured to acquire, as a first acquisition image, each of a first image and a plurality of reduced images each obtained by reducing the first image, and acquire, as a second acquisition image, each of a second image and a plurality of reduced images each obtained by reducing the second image; a unit configured to generate a converted optical flow by converting, in accordance with a size of the currently acquired second acquisition image, an optical flow generated for the previously acquired second acquisition image; a specification unit configured to specify, among motion vectors corresponding to a plurality of pixels adjacent to a pixel at a coordinate position of interest in the converted optical flow, at least one motion vector based on a pixel value of a pixel position separated, in accordance with the corresponding motion vector, from the coordinate position of interest in the currently acquired second acquisition image and a pixel value of a pixel position corresponding to the coordinate position of interest in the first acquisition image having the same image size as that of the currently 
          Also page 4, paragraph, [0022] according to the eighth aspect of the present invention, there is provided a non-transitory computer-readable storage medium storing a computer program for causing a computer to function as: an acquisition unit configured to acquire a first set including, as elements, a first image and a plurality of reduced images obtained by recursively reducing the first image at a predetermined reduction ratio, and a second set including, as elements, a second image and a plurality of reduced images obtained by recursively reducing the second image at the predetermined reduction ratio; a selection unit configured to select the images belonging to the second set in ascending order of image size; a generation unit configured to generate a moved selection image by moving each pixel of a selection image currently selected by the selection unit in accordance with a converted optical flow obtained by converting, in accordance with a size of the selection image, an optical flow corresponding to the image previously selected by the selection unit; a calculation unit configured to obtain, as an optical flow corresponding to the selection image, an optical flow which minimizes an evaluation value based on a first difference as a difference between the moved selection image and the image having the same size as that of the selection image among the images belonging to the first set and a second difference as a difference between the converted optical flow and a 
           Also page 7, paragraph, [0069-0070] in this embodiment, as shown in FIG. 3, optical flow calculation processing using so-called template matching in combination, in which processing in step S3055 is performed between steps S2050 and S2060 in the flowchart shown in FIG. 2 and processing in step S3070 is performed instead of step S2070, is executed. The optical flow calculation processing according to this embodiment will be described using a flowchart shown in FIG. 3. In the flowchart shown in FIG. 3, the same step numbers as in FIG. 2 denote the same processing steps and a description thereof will be omitted. In step S3055, the CPU 102 specifies, among motion vectors corresponding to a plurality of positions with reference to the coordinate position C of interest in flow' [lv+1], one or more motion vectors in ascending order of difference between the pixel value of a pixel position separated, in accordance with the corresponding motion vector, from a pixel position corresponding to the coordinate position C of interest in I.sub.2 [lv] and the pixel value of a pixel position corresponding to the coordinate position C of interest in I.sub.1 [lv]. Then, the CPU 102 specifies one of the one or more specified motion vectors, and sets the specified one motion vector as an element at the coordinate position C of interest in a new optical flow flow''[lv+1]).         
           With regard to claims 7, 19 and 20 the arguments analogous to those presented above for claims 1, 2, 3, 4, 15 and 18 are respectively applicable to claims 7, 19 and 20.  

Allowable Subject Matter
Claims 5, 6, 8-14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

                                                           Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
March 10, 2021